In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-1034V
                                        UNPUBLISHED


    B.B. on behalf of B.S., a minor child,                   Chief Special Master Corcoran

                         Petitioner,                         Originally Filed: March 25, 2022
    v.                                                       Refiled in Redacted Form: June 28,
                                                             2022
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,                                          Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
                        Respondent.                          Rotavirus Vaccine; Intussusception


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for Petitioner.

Madelyn Weeks, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION AWARDING DAMAGES1

       On March 5, 2021, B.B., on behalf of B.S., a minor child, filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 (the “Vaccine Act”). Petitioner alleges that B.S. suffered
intussusception as a result of receiving a rotavirus vaccination on August 10, 2018.
Petition at 1-2. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On January 18, 2022, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for intussusception. On March 16, 2022, Respondent filed a proffer on
award of compensation (“Proffer”) indicating that B.S. should be awarded $54,060.00
comprised of $50,000.00 for pain and suffering payable to Petitioner as
guardian/conservator of B.S.’s estate and $4,060.00 for past unreimbursable expenses
payable to Petitioner. Proffer at 1-2. In the Proffer, Respondent represented that

1 When this decision was originally filed, I advised my intent to post it on the United States Court of Federal
Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b),
Petitioner filed a timely motion to redact certain information. This decision is being reissued with the
requested redactions. Except for those changes and this footnote, no other substantive changes have been
made. This decision will be posted on the court’s website with no further opportunity to move for redaction.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner two lump
sum payments as described below:

    (1) A lump sum payment of $50,000.00 in the form of a check payable to
        petitioner as guardian/conservator of B.S.’s estate3; and
    (2) A lump sum payment of $4,060.00 in the form of a check payable to
        Petitioner.

This amount represents compensation for all damages that would be available under
Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.4

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3Pursuant to the Proffer, no payments shall be made until petitioner provides respondent with
documentation establishing that she has been appointed as the guardian/conservator of B.S.’s estate.
Proffer at 2.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
       B. Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to B.S.’s vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $4,060.00. See 42 U.S.C. § 300aa-

15(a)(1)(B).

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner be made through

two lump sum payments, as described below:

       (1) A lump sum payment of $50,000.00 in the form of a check payable to petitioner as
           guardian/conservator of B.S.’s estate.1 No payments shall be made until petitioner
           provides respondent with documentation establishing that she has been appointed as
           the guardian/conservator of B.S.’s estate; and

       (2) A lump sum payment of $4,060.00 in the form of a check payable to petitioner.

                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Principal Deputy Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             HEATHER PEARLMAN
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division

1 Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.

                                                2
                        s/ MADELYN E. WEEKS
                        MADELYN E. WEEKS
                        Trial Attorney
                        Torts Branch, Civil Division
                        U. S. Department of Justice
                        P.O. Box l46
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Phone: (202) 451-7312
                        madelyn.e.weeks@usdoj.gov

Dated: March 16, 2022




                          3